

	

		II

		109th CONGRESS

		1st Session

		S. 430

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To arrest methamphetamine abuse in the United

		  States.

	

	

		1.Short titleThis Act may be cited as the

			 Arrest Methamphetamine Act of

			 2005.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				Methamphetamine (meth) is an extremely dangerous and highly

			 addictive drug.

			

				(2)

				Methamphetamine use contributes to the perpetration of violent

			 crimes, particularly burglary, child abuse, and crimes of substantial cost and

			 personal pain to the victims, including identity theft.

			

				(3)

				Methamphetamine labs produce hazardous conditions because of

			 their use of chemicals such as anhydrous ammonia, ether, sulfuric acid, and

			 other toxins which are volatile, corrosive and poisonous. When these substances

			 are illegally disposed of in rivers, streams, and other dump areas, explosions

			 and serious environmental damage can and does result.

			

				(4)

				Since 2001, Federal funding has been provided through the

			 Department of Justice COPS and Byrne Grant programs to address methamphetamine

			 enforcement and clean up. Since 2002, although the methamphetamine problem has

			 been growing and spreading across the United States, COPS funding has been cut

			 each successive year, from $70,500,000 in 2002, to under $52,000,000 in

			 2005.

			

				(5)

				As methamphetamine has impacted more States each year, the

			 dwindling Federal funds have been parsed into smaller amounts. Each State

			 deserves greater Federal support and a permanent funding mechanism to confront

			 the challenging problem of methamphetamine abuse.

			

				(6)

				Permanent Federal funding support for meth enforcement and

			 clean-up is critical to the efforts of State and local law enforcement to

			 reduce the use, manufacture, and sale of methamphetamine, and thus, reduce the

			 crime rate.

			

				(7)

				It is necessary for the Federal Government to establish a

			 long-term commitment to confronting methamphetamine use, sale, and manufacture

			 by creating a permanent funding mechanism to assist States.

			

			3.

			Confronting the use of methamphetamine

			Title I of the

			 Omnibus Crime Control and Safe Streets Act of

			 1968 (42

			 U.S.C. 3711 et seq.) is amended by adding at the end the

			 following:

			

				

					HH

					Confronting use of methamphetamine

					

						2991.

						Authority to make grants to address public safety and

				methamphetamine manufacturing, sale, and use

						

							(a)

							Purpose and program authority

							

								(1)

								Purpose

								It is the purpose of this part to assist States—

								

									(A)

									to carry out programs to address the manufacture, sale, and use

				of methamphetamine drugs; and

								

									(B)

									to improve the ability of State and local government

				institutions of to carry out such programs.

								

								(2)

								Grant authorization

								The Attorney General, through the Bureau of Justice Assistance

				in the Office of Justice Programs may make grants to States to address the

				manufacture, sale, and use of methamphetamine to enhance public safety.

							

								(3)

								Grant projects to address methamphetamine manufacture sale

				and use

								Grants made under subsection (a) may be used for programs,

				projects, and other activities to—

								

									(A)

									arrest individuals violating laws related to the use,

				manufacture, or sale of methamphetamine;

								

									(B)

									undertake methamphetamine clandestine lab seizures and

				environmental clean up;

								

									(C)

									provide for community-based education, awareness, and

				prevention;

								

									(D)

									provide child support and family services related to assist

				users of methamphetamine and their families;

								

									(E)

									facilitate intervention in methamphetamine use;

								

									(F)

									facilitate treatment for methamphetamine addiction;

								

									(G)

									provide Drug Court and Family Drug Court services to address

				methamphetamine;

								

									(H)

									provide community policing to address the problem of

				methamphetamine use;

								

									(I)

									support State and local health department and environmental

				agency services deployed to address methamphetamine;

								

									(J)

									prosecute violations of laws related to the use, manufacture,

				or sale of methamphetamine; and

								

									(K)

									procure equipment, technology, or support systems, or pay for

				resources, if the applicant for such a grant demonstrates to the satisfaction

				of the Attorney General that expenditures for such purposes would result in the

				reduction in the use, sale, and manufacture of methamphetamine.

								

							(b)

							Eligibility

							To be eligible to receive a grant under this part, a State

				shall submit to the Attorney General assurances that the State has implemented,

				or will implement prior to receipt of a grant under this section laws,

				policies, and programs that restrict the wholesale and limit sale of products

				used as precursors in the manufacture of methamphetamine.

						

						2992.

						Applications

						

							(a)

							In general

							No grant may be made under this part unless an application has

				been submitted to, and approved by, the Attorney General.

						

							(b)

							Application

							An application for a grant under this part shall be submitted

				in such form, and contain such information, as the Attorney General may

				prescribe by regulation or guidelines.

						

							(c)

							Contents

							In accordance with the regulations or guidelines established by

				the Attorney General, each application for a grant under this part

				shall—

							

								(1)

								include a long-term statewide strategy that—

								

									(A)

									reflects consultation with appropriate public and private

				agencies, tribal governments, and community groups;

								

									(B)

									represents an integrated approach to addressing the use,

				manufacture, and sale of methamphetamine that includes—

									

										(i)

										arrest and clandestine lab seizure;

									

										(ii)

										training for law enforcement, fire and other relevant emergency

				services, health care providers, and child and family service providers;

									

										(iii)

										intervention;

									

										(iv)

										child and family services;

									

										(v)

										treatment;

									

										(vi)

										drug court;

									

										(vii)

										family drug court;

									

										(viii)

										health department support;

									

										(ix)

										environmental agency support;

									

										(x)

										prosecution; and

									

										(xi)

										evaluation of the effectiveness of the program and description

				of the efficacy of components of the program for the purpose of establishing

				best practices that can be widely replicated by other States; and

									

									(C)

									where appropriate, incorporate Indian Tribal participation to

				the extent that an Indian Tribe is impacted by the use, manufacture, or sale of

				methamphetamine;

								

								(2)

								identify related governmental and community initiatives which

				complement or will be coordinated with the proposal;

							

								(3)

								certify that there has been appropriate coordination with all

				affected State and local government institutions and that the State has

				involved counties and other units of local government, when appropriate, in the

				development, expansion, modification, operation or improvement of programs to

				address the use, manufacture, or sale of methamphetamine;

							

								(4)

								certify that the State will share funds received under this

				part with counties and other units of local government, taking into account the

				burden placed on these units of government when they are required to address

				the use, manufacture, or sale of methamphetamine;

							

								(5)

								assess the impact, if any, of the increase in police resources

				on other components of the criminal justice system;

							

								(6)

								explain how the grant will be utilized to enhance government

				response to the use, manufacture, and sale of methamphetamine;

							

								(7)

								demonstrate a specific public safety need;

							

								(8)

								explain the applicant’s inability to address the need without

				Federal assistance;

							

								(9)

								specify plans for obtaining necessary support and continuing

				the proposed program, project, or activity following the conclusion of Federal

				support; and

							

								(10)

								certify that funds received under this part will be used to

				supplement, not supplant, other Federal, State, and local funds.

							

						2993.

						Planning grants

						

							(a)

							Eligible entity

							The Attorney General through the Bureau of Justice Assistance

				in the Office of Justice Programs, may make grants under this section to

				States, Indian tribal governments, and multi-jurisdictional or regional

				consortia thereof to develop a comprehensive, cooperative strategy to address

				the manufacture, sale, and use of methamphetamine to enhance public

				safety.

						

							(b)

							Authorization

							The Attorney General is authorized to provide grants under this

				section not exceeding $100,000 per eligible entity for such entity to—

							

								(1)

								define the problem of the use, manufacture, or sale of

				methamphetamine within the jurisdiction of the entity;

							

								(2)

								describe the public and private organization to be involved in

				addressing methamphetamine use, manufacture, or sale; and

							

								(3)

								describe the manner in which these organizations will

				participate in a comprehensive, cooperative, and integrated plan to address the

				use, manufacture, or sale of methamphetamine.

							

						2994.

						Enforcement grants

						Of the total amount

				appropriated for this part in any fiscal year, the amount remaining after

				setting aside the amount to be reserved to carry out section 2993 shall be

				allocated to States as follows:

						

							(1)

							0.25 percent or $250,000, whichever is greater, shall be

				allocated to each of the States.

						

							(2)

							Of the total funds remaining after the allocation under

				paragraph (1), there shall be allocated to each State an amount which bears the

				same ratio to the amount of remaining funds described in this paragraph as the

				population of such State bears to the population of all the States.

						

						2995.

						National activities

						The Attorney General is

				authorized—

						

							(1)

							to collect systematic data on the effectiveness of the programs

				assisted under this part in reducing the use, manufacture, and sale of

				methamphetamine;

						

							(2)

							to establish a national clearinghouse of information on

				effective programs to address the use, manufacture, and sale of methamphetamine

				that shall disseminate to State and local agencies describing—

							

								(A)

								the results of research on efforts to reduce the use,

				manufacture, and sale of methamphetamine; and

							

								(B)

								information on effective programs, best practices and Federal

				resources to—

								

									(i)

									reduce the use, manufacture, and sale of methamphetamine;

				and

								

									(ii)

									address the physical, social, and family problems that result

				from the use of methamphetamine through the activities of intervention,

				treatment, drug courts, and family drug courts;

								

							(3)

							to establish a program within the Department of Justice to

				facilitate the sharing of knowledge in best practices among States addressing

				the use, manufacture and sale of methamphetamine through State-to-State

				mentoring, or other means; and

						

							(4)

							to provide technical assistance to State agencies and local

				agencies implementing programs and securing resources to implement effective

				programs to reduce the use, manufacture, and sale of methamphetamine.

						

						2996.

						Funding

						

							(a)

							Grants for the purpose of confronting the use of

				methamphetamine

							There are authorized to be appropriated to carry out this

				part—

							

								(1)

								$100,000,000 for each fiscal year 2006 and 2007; and

							

								(2)

								$200,000,000 for each fiscal year 2008, 2009, and 2010.

							(b)National

				activitiesFor the purposes of section 2995, there are authorized

				to be appropriated such sums as are necessary.

						.

		4.Statement of

			 Congress regarding availability and illegal importation of pseudoephedrine from

			 Canada

			(a)FindingsCongress

			 finds that—

				(1)pseudoephedrine

			 is a particularly abused basic precursor chemical used in the manufacture of

			 the dangerous narcotic methamphetamine;

				(2)the Federal

			 Government, working in cooperation with narcotics agents of State and local

			 governments and the private sector, has tightened the control of

			 pseudoephedrine in the United States in recent years;

				(3)in many States,

			 pseudoephedrine can only be purchased in small quantity bottles or blister

			 packs, and laws throughout various States are gradually becoming tougher,

			 reflecting the increasing severity of America’s methamphetamine problem;

			 however, the widespread presence of large containers of pseudoephedrine from

			 Canada at methamphetamine laboratories and dumpsites in the United States,

			 despite efforts of law enforcement agencies to stem the flow of these

			 containers into the United States, demonstrates the strength of the demand for,

			 and the inherent difficulties in stemming the flow of, these containers from

			 neighboring Canada; and

				(4)Canada lacks a

			 comprehensive legislative framework for addressing the pseudoephedrine

			 trafficking problem.

				(b)Call for action

			 by CanadaCongress strongly urges the President to seek

			 commitments from the Government of Canada to begin immediately to take

			 effective measures to stem the widespread and increasing availability in Canada

			 and the illegal importation into the United States of pseudoephedrine.

			

